Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 ,6,7 and 11- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN 102520550 A) in view of Cai (CN 106195765 A)
Regarding claim 1, Bai teaches an electronic device (at least Fig.1 and 2 ), comprising: a back frame (250 or 140); a panel (display panel 120 or 240) arranged on the back frame; an adhesive layer (the portion of the adhesive layer shown between 240 and 270 in Fig.2 as shown below)  adhered to the panel; an adhesive member adhered (the portion of the adhesive layer shown right above where 256 is indicated in Fig.2 as shown below) to the back frame; and a connecting member adhered to the adhesive layer and the adhesive member ( the connecting portion of the adhesive layer that does not contact any layer as shown below).
 
 

    PNG
    media_image1.png
    495
    665
    media_image1.png
    Greyscale

Bai is silent regarding the above layers being explicitly as adhesive layers, however any layer within a plurality of layers is considered to have adhesive properties and furthermore Cai explicitly teaches a bent form of adhesive layer 23 (Fig.3) that connects the frame and the panel. 
Therefore, from the teachings of Cai, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the same element with adhesive property for the adhesive member and adhesive layer in Bai in order to achieve robust attachment of the various backlight components.  

Regarding claim 2, Bai in view of Cai teaches an electronic device, wherein the panel has a first substrate and a second substrate (the two layers for 240 that are one above the other, right on top of the adhesive layer in Bai) disposed opposite to each other, in which the first substrate has an overlap area overlapping with the second substrate, and the adhesive layer is arranged corresponding to the overlap area.

Regarding claim 3, Bai in view of Cai teaches an electronic device, wherein, in a normal direction of the panel, the adhesive member does not overlap with the overlap area (viewing the adhesive member from the side view in Bai).

Regarding claim 4, Bai in view of Cai teaches an electronic device, wherein, in a normal direction of the panel, at least part of the connecting member does not overlap with the adhesive layer and the adhesive member (viewing the connecting member from the side view in Bai).

Regarding claim 6, Bai in view of Cai teaches an electronic device, wherein the connecting member includes plastic material, dielectric material, light-shielding material (see in Cai: and the light incidence side light shielding adhesive layer 23); reflective material, or a combination thereof.

Regarding claim 7, Bai in view of Cai teaches an electronic device, further comprising: a circuit component (242 in Bai) disposed on a peripheral circuit area of the first substrate (lower layer of 240), wherein, in a normal direction of the panel, the peripheral circuit area does not overlap with the second substrate (middle layer of 240); and a protective glue arranged (lower surface of 242 for attaching it to first substrate) adjacent to the circuit component 242.

Regarding claim 11, Bai in view of Cai teaches an electronic device, wherein one side of the adhesive layer is adhered to part of the panel (240 in Bai), and the other side of the adhesive layer is adhered to part of the connecting member (the inclined section shown in the drawing of Bai in the rejection of claim 1 above).

Regarding claim 12, Bai in view of Cai teaches an electronic device, wherein one side of the adhesive member is adhered to part of the back frame (250 in Bai), and the other side of the adhesive member is adhered to part of the connecting member (the inclined section shown in the drawing of Bai in the rejection of claim 1 above). 

Regarding claim 13, Bai in view of Cai teaches an electronic device, wherein, in a direction perpendicular to a normal direction of the panel, there is a distance between the adhesive layer and the adhesive member, and the distance is greater than or equal to a thickness of the connecting member (see the thickness of the connecting member which is smaller in Bai and Cai).

Regarding claim 14, Bai in view of Cai teaches an electronic device, wherein, further comprising a first polarizer (6 or 16 in Cai, see Fig.1 ,2 or Cai) and a second polarizer (3 or 13 in Cai), wherein the first polarizer is disposed on the first substrate (5 or 15 in Cai), and the second polarizer is disposed on the second substrate (4 or 14 in Cai).

Regarding claim 15, Bai in view of Cai teaches an electronic device, wherein, in a normal direction of the panel, the first polarizer (6 or 16 in Cai) does not overlap with the adhesive layer (23 of Cai).

Regarding claim 16, Bai in view of Cai teaches an electronic device, wherein, in a first direction that is perpendicular to a normal direction of the panel, there is a distance between the first polarizer and the adhesive layer, and the distance is a minimum distance between the first polarizer and the adhesive layer in the first direction (See the polarizer and adhesive layer in Cai, also see rejection of claims 14-15 above).

Regarding claims 17 and 18, Bai in view of Cai teaches the invention set forth above but does not teach wherein the adhesive layer is segmented into multiple portions, the adhesive member is segmented into multiple portions, or the connecting member is segmented into multiple portions (for claim 17) and wherein the multiple portions of the adhesive member or the multiple portions of the connecting member are arranged in sequence along the peripheral circuit area of the first substrate (for claim 18).
However, since Bai in view of Cai already teach single integrated adhesive layer, member and connecting member, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use more than one adjacent adhesive layer/member and/or connecting member, since the mere duplication of the essential working parts of a device involves only routine skill in the art.

Regarding claim 19, Bai in view of Cai teaches an electronic device, wherein, the adhesive layer is adhered to a surface of the first substrate (lower layer of 240 in Bai, 13 in Cai) away from the second substrate (middle layer of 240, 14 of Cai), and extends to part of a peripheral circuit area (242 of Bai, towards/in the direction of 22 in Cai) of the first substrate. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN 102520550 A) in view of Cai (CN 106195765 A) and further in view of Ouyang (CN 108254960 A)
Regarding claim 5, Bai in view of Cai teaches the invention set forth in claim 9 above, but is silent regarding in a normal direction of the panel, at least part of the adhesive layer overlaps with the adhesive member.  
However, it is well known to use various configurations for the adhesive layers that connect the outer frame as well as the optical layers/substrates within the backlight device, such that in a normal direction of the panel, at least part of the adhesive layer overlaps with the adhesive member, as disclosed in Ouyang (see layer 150 which is adhered to the panel, and overlapping with light adhesive130 which is adhered to the back frame) and it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the overlapping adhesive layers as disclosed in Ouyang, in the device of Bai in view of Cai in order to prevent vibration (Abstract of Ouyang). 
Although Bai in view of Cai and Ouyang do not teach an intervening connecting member in between the adhesive member and the adhesive layer, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use additional connecting members or intervening adhesive members between the adhesive member and the adhesive layer in order to provide robust bonding using the intervening layer as  a base/substrate to form the adhesive member and the adhesive layer on the top/surface of the base connecting member.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN 102520550 A) in view of Cai (CN 106195765 A) and further in view of Lu (CN 108150896 A)
Regarding claim 8, Bai in view of Cai teaches the circuit component (242 in Bai) but does not teach, a circuit board disposed on the peripheral circuit area of the first substrate. However, Cai in turn teaches a circuit board 22, disposed on the peripheral circuit area of the first substrate (14 in Cai), however Bai in view of Cai is silent regarding a gap between the circuit component and the circuit board, and the protective glue is arranged in the gap. 
Further even more, Lu teaches a circuit board 18 adjacent optical layer 16 (see in Lu: Referring to FIG. 1, FIG. 1 a structural schematic diagram of the first embodiment of the backlight module of the embodiment of the invention. In this embodiment, the backlight module comprises a back frame 11, a reflective sheet 12, a light guide plate 13, a light homogenizing component 60, a shading layer 17, a flexible circuit board 18, the connecting tape 19, a light shielding tape 20, the first rubber frame 21, a second mold frame 22 and the light source 23).
However, for the circuit component 242 of Bai to be functional, a circuit board is needed, whereas it is a well-known technique for the circuit board 22 of Cai or 1 of Lu to constitute circuit components that operated by the circuit board. 
Therefore, from the teachings of Bai, Cai and Lu, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use combination of circuit board and circuit component and use well known adhesive techniques to attach them and to keep them spaced, based on the desired design in order to drive the backlight module.

Regarding claim 9, Bai in view of Cai and Lu teaches an electronic device, further comprising a light-shielding member (20 in Lu that covers the entire circuit board 18 area) disposed on the circuit board and the circuit component (from the combined structure of Bai in view of Cai and Lu).

Regarding claim 10, Bai in view of Cai and Lu teaches an electronic device, further comprising a backlight module, wherein the backlight module includes a light source (220 and [0044] in Bai and 23 in Lu), and the light-shielding member (from the teachings of light shield member 20 of Lu that covers the region of the light source 23) is disposed adjacent to the light source.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN 102520550 A) in view of Cai (CN 106195765 A) and Lu (CN 108150896 A) and further in view of Yang (US 20190072810)
Regarding claim 20, Bai in view of Cai and Lu teaches the invention set forth in claim 9 above, but is silent regarding the light-shielding member extends to an outer side of the back frame.
 Yang teaches a backlight with the light-shielding member 18 (Fig.1,[0029]) extends to an outer side of the back frame and it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use a light shielding layer on the outer surface as disclosed in Yang, in the device of Bai in view of Cai and Lu in order to prevent light leakage ([029]).
  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner